Citation Nr: 1439699	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  98-12 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a disability manifested by fatigue, fever and chills, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from December 1976 to October 1994, including in the Southwest Asia theater of operations during the Persian Gulf War from November 1992 to April 1993.  The Veteran died in February 2012.  The appellant is her surviving spouse and has been substituted as the appellant.  See 38 U.S.C.A. § 5121A (2013).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 1998 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in November 2005, December 2009, April 2010, and November 2010 for further development.  


FINDINGS OF FACT

The Veteran exhibited a chronic disability manifested by fatigue, fever, and chills that had its clinical onset in service.  


CONCLUSION OF LAW

The criteria for an award of service connection for a disability manifested by fatigue, fever, and including as due to an undiagnosed illness or a chronic multisymptom illness, have been met.  38 U.S.C.A. §§ 101, 106, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In January 2007 and April 2007 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that she was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was afforded VA examinations in January 2003, May 2010, and June 2012.  Unfortunately, the Board has determined that none of the examination reports are wholly adequate.  



Service Connection

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a Veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.

Case law has established that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

 To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  More recently, the court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible. 

Although a claimant is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of fatigue, fever, and chills, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the appellant asserts that his spouse had a disability due to her service during the Persian Gulf War.

A Persian Gulf Veteran is defined as a Veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 29, 2011, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 76 Fed. Reg. 81834 -36 (Dec. 29, 2011). Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

 A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995 -97 (2010); 76 Fed. Reg. 41696 -98 (July 15, 2011).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The Veteran's military records document that she served in Southwest Asia during the Persian Gulf War. 

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The service treatment records reflect that in January 1979, the Veteran sought treatment for aches, fever, and malaise.  She was assessed with the flu.  (STRs, folder 4).  In March 1982, she sought treatment for urinary frequency, occasional passing blood, and occasional chills (no fever).  She was assessed with a urinary tract infection (UTI).  (STRs, folder 7).  In April 1991, she sought treatment for nausea, headaches, and fever of 2 days duration.  She was assessed with LLL pneumonitis.  (STRs, folder 5).  In May 1992, she reported malaise.  She was assessed with bronchitis/sinusitis.  (STRs, folder 6).  In April 1993, she reported flu like symptoms, low fever, and diarrhea.  She was assessed with diarrhea.  (STRs, folder 6).  In May 1993, she was seen for a follow up of complaints of nausea, vomiting, and diarrhea.  She denied fever, chills, or other complaints.  She was assessed with status post acute gastroenteritis.  (STRs, folder 6).

The Veteran underwent numerous examinations in March 1996 (skin, nose and throat, gynecologic, bunion, cervical spine, and general medical).  She did not report fatigue, fever, or chills.  

In September 1997, the Veteran requested an examination for Gulf War undiagnosed illnesses.  In November 1997, she submitted lay statements from her friend (K.R.M.) and spouse.  These statements reflect that the Veteran suffered from fatigue and fevers.  Additionally, the Veteran submitted a December 1997 statement from her father in which he stated that within months of retirement from the Air Force, she began experiencing uncharacteristic periods of depression and physical exhaustion.  Her father stated that until that it was not until the Veteran experienced skin conditions that he noticed a striking similarity to Gulf War Syndromes.  

In April 1998, the Veteran reported a fever (99-101 degrees) of three days duration.  She also reported increased urinary frequency and "swelling in her lower abdomen."  The treatment report is dated 12 days after she underwent neck surgery.  The examiner assessed it as a probable viral illness.  

The Veteran underwent a VA Persian Gulf  examination in January 2003.  She reported insomnia since November 1992, and a non-pruritic rash since May 1992.  The examiner noted that dermatological tests had been done that yielded no diagnosis.  The Veteran also reported diarrhea every 2-3 weeks since December 1990.  A specialist conducted a barium enema which yielded normal findings.  She also reported migraines and depression.  The Veteran did not report fatigue, fevers, or chills.  Following an examination, the examiner diagnosed: (1) "erythema multiformi?" (2) insomnia, (3) chronic intermittent diarrhea, (4) elevated LFT, and (5) migraine headaches.

A February 2002 outpatient treatment report reflects that the Veteran sought treatment for a headache of three days duration.  She also had a slight fever.  (Virtual VA, Document 19, p. 28).  

A February 2003 outpatient treatment report reflects that the Veteran reported decreased energy (along with irritability, crying spells, and suicidal ideation).  A March 2003 outpatient treatment report reflects that the Veteran stated that in 1992, she developed symptoms of increased sleep, decreased appetite, lethargy, low energy, and feelings of sadness with suicidal ideation.   

In August 2004, the Veteran presented for VA care with acute onset in mental status associated with fever, nausea, vomiting, and diarrhea.  A September 2004 outpatient treatment report reflects that the Veteran was recently admitted due to a mental status change.  The outpatient treatment report (dated September 13, 2004) reflects that the Veteran had gotten out of bed for the first time since she was discharged on September 2, 2004.  She had been complaining of disorientation and confusion, along with constant fatigue.  She denied fever and chills, as she did on several occasions in September 2004 (Virtual VA, Document 16, pgs. 151, 152, 159, 160, 168, 169, 173, 174, 182, 183, 207, 219, 222).

A December 2006 treatment report reflects that the Veteran reported to the ER after taking heroin (Virtual VA, Document 16, p. 49).  She denied fevers, but reported feeling chills.  

The Veteran underwent a VA examination in May 2010.  She stated that she began experiencing chronic fatigue in 1995 (a few months after discharge from service).  She also reported that she was experiencing alternating constipation and diarrhea with weight fluctuation, fatigue, fever, and chills.  She reported that the fevers would only last approximately 6-8 hours, and she never had an evaluation done by a health care provider.  Instead, she reported that she would just take Tylenol.  She reported that chills required her to wrap herself in a blanket and lie down.  She stated that fatigue would improve after sleep.  She could not identify any precipitating factors for fatigue.  She stated that she would feel fatigued even without excessive exertion, and that she would have to lie down even after simple chores like washing dishes.  She also reported sore throats that occurred every 3-4 months and headaches that were diagnosed as migraines.  She also reported sleep disturbance, and intermittent insomnia (lasting one or two nights).  The examiner noted that the Veteran had multiple system symptoms and that she would undergo complete blood count (CBC), erythrocyte sedimentation rate (ESR), thyroid-stimulating hormone (TSH), and chemistries to evaluate these symptoms.  A June 2010 addendum includes the laboratory results.  Based on the results, the examiner concluded that the multisystem symptoms could be partly contributed by low Hb level and low sodium level, and that her symptoms were not related to a service-related disability.   

The Veteran underwent another VA examination in January 2012.  The examiner reviewed the claims file in conjunction with the examination.  The examiner opined that the clinical evidence in the claims file did not support the claim of an undiagnosed illness or medically unexplained multi-system illness as claimed from the symptoms of fatigue, fever, and chills.  He opined that the pattern of the complaints did not lead to any specific diagnosis.  He noted that the Veteran was admitted to the VAMC in Wilmington for several problems in September 2004 and October 2004.  She was noted to have had gastroenteritis, a UTI, dehydration, hypokalemia, lethargy, nausea, vomiting, diarrhea, and a mental status change all secondary to opiate withdraw and/or morphine withdrawal.  The examiner acknowledged that the Veteran report fatigue since 1993.  He noted that she was able to push herself in her duties as a flight engineer despite having "no energy."  He also acknowledged that the Veteran reported fevers ever since 1993.  However, he noted that the Veteran was examined at Bethesda Naval Hospital at least 3 times without a specific diagnosis to explain the fever.  

Analysis

The Board remanded the claim on several occasions so that the Veteran could be afforded a VA examination and so that the Board could obtain a competent medical opinion.  However, the Board notes that the rationale provided in the January 2012 VA examination report is somewhat lacking.  The examiner found that the Veteran's reported symptoms (fever, chills, and fatigue) were not due to an undiagnosed illness arising from service.  However, the rationale was largely based on the fact that in September 2004 and October 2004, these symptoms were deemed due to opiate and/or morphine withdrawal.  The examiner did not take into account the fact that the Veteran had these complaints prior to September 2004 and that she had submitted lay statements substantiating that she had these symptoms shortly after returning from service.  

Given the death of the Veteran, another VA examination is not possible.  

Consequently, the only remaining evidence to consider is the Veteran's testimony, the statements of the Veteran's surviving spouse, and other lay statements.  The Board finds these to be credible.  

Under the benefit-of-the- doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence of record, such a conclusion cannot be made in this case.  Thus, in resolving all reasonable doubt in the Veteran's favor, service connection for a disability manifested by fatigue, fever and chills, to include as due to an undiagnosed illness is warranted.  38 C.F.R. § 3.102.
  

ORDER

Entitlement to service connection for a disability manifested by fatigue, fever and chills, to include as due to an undiagnosed illness is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


